             Case 2:16-cr-00145-WBS Document 273 Filed 04/01/21 Page 1 of 2


 1 Patrick K., Hanly #128521
   455 Capitol Mall Suite 325
 2 Sacramento CA 95814
   Telephone: 916-773-2211
 3 Facsimile: 916-492-2680

 4 Attorney for Defendant
   Stephen J. Dougan
 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-145 WBS
10                                Plaintiff,           STIPULATION TO EXONERATE
                                                       DEFENDANT’S BOND
11                          v.
12   STEPHEN J. DOUGAN,
                                                       Date: n/a
13                               Defendant.            Time: n/a
                                                       Place: Courtroom
14                                                     WILLIAM B. SHUBB
15
            On July 17, 2018, defendant executed a $500,000 unsecured bond to secure the release of his
16
     airplane. See ECF 59. On October 9, 2018, defendant’s conditions of pretrial release were modified,
17
     and this $500,000 bond was secured by defendant’s retirement account at Baird Financial Advisers in
18
     Roseville, California, account ending in X6524, and held in the name of Stephen J. Dougan. See ECF
19
     67. Defendant was convicted by a jury on January 28, 2019. See ECF 143. He filed an appeal, and the
20
     conviction was affirmed on December 14, 2020. See ECF 270. Defendant has now reported to FCI
21
     Lompoc and thus there is no longer any need for the bond. Defendant now seeks to exonerate his bond
22
     and thereby release any hold on account ending in X6524, filed at ECF 59 and 67. The parties agree that
23
     the bond should be exonerated and so stipulate.
24

25          Dated: March 31, 2021                              PHILLIP A. TALBERT
                                                               Acting United States Attorney
26
27                                                             /s/ Michael M. Beckwith
                                                               Assistant U.S. Attorney
28


     U.S. v. Dougan, 16-145 WBS
30
             Case 2:16-cr-00145-WBS Document 273 Filed 04/01/21 Page 2 of 2

            Dated: March 31, 2021                             /s/ Patrick K. Hanly
 1                                                            Attorney for Stephen J. Dougan
 2

 3
            IT IS SO ORDERD that the $500,000 unsecured bond executed by defendant on July 17, 2018
 4
     and modified on October 9, 2018 on the account of Stephen J. Dougan ending in X6524 is hereby
 5
     exonerated.
 6

 7 Dated: March 31, 2021

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     U.S. v. Dougan, 16-145 WBS
30
